Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In Claim 11 Line1 after “metal” and before “wherein” delete “complex,” and insert “according to claim 1,”

Authorization for this examiner’s amendment was given in a telephone interview with Allen Xue on 11/15/2021.












Statement of reasons of Allowance
The present claims are allowable over the “closest” prior art Umakoshi et al (US 2009/0198069, hereafter Umakoshi ‘069), Umakoshi et al (US 2010/0010231, hereafter Umakoshi ‘231), Yersin et al (US 2011/0108769), and Wesemann et al (US 2014/0186984) for the following reasons:

Umakoshi ‘069 discloses a compound with the formula:

    PNG
    media_image1.png
    503
    334
    media_image1.png
    Greyscale
,
which is not the ionic metal complex given by Formula (I) or (II) of the present claims.

Umakoshi ‘231 discloses the following compound:

    PNG
    media_image2.png
    564
    643
    media_image2.png
    Greyscale
,
which is not the ionic metal complex given by Formula (I) or (II) of the present claims.

Yersin et al discloses metal complexes with the structure:

    PNG
    media_image3.png
    181
    285
    media_image3.png
    Greyscale
,
where D∩D∩D is given as:

    PNG
    media_image4.png
    286
    510
    media_image4.png
    Greyscale
,


Wesemann et al discloses the following compounds:

    PNG
    media_image5.png
    350
    285
    media_image5.png
    Greyscale

which are not the ionic metal complexes given by Formula (I) or (II) of the present claims.

In light of the above, it is clear that Umakoshi ‘069, Umakoshi ‘231, Yersin et al, and Wesemann et al, either alone or in combination do not disclose or suggest the ionic metal complex of the present claims.

In light of the amendments to the claims, the claim objections and 35 U.S.C. 112 and 101 rejections as set forth in the previous Office Action are hereby withdrawn.





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.